Citation Nr: 0303700	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. W.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  He served with the Army Reserve from 1975 to 1995.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2001. This matter was 
originally on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

By a rating decision dated in May 2002, the RO granted 
entitlement to pension benefits.  As this grant is considered 
to be a complete grant of benefits sought on appeal on this 
issue, it is no longer before the Board.


FINDING OF FACT

The competent medical evidence of record shows that the 
appellant suffered a seizure during a period of inactive duty 
training and that he currently receives treatment for a 
seizure disorder, but the disorder is due to his own willful 
misconduct or abuse of alcohol.


CONCLUSION OF LAW

A seizure disorder upon which compensation benefits may be 
based was not incurred in qualifying service.  38 U.S.C.A. §§ 
101(2), 101(22-24), 105, 1110, 1131, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.159, 3.301, 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's June 2001 Remand, the RO provided the 
appellant with notice of the Veteran's Claim Assistance Act 
of 2000 (VCAA).  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The RO advised the appellant of what information or evidence 
was needed, what he could do to help his claim, and what 
evidence the RO continued to try to obtain.  Prior to the 
Board's remand, an April 1999 letter from the 936th 
Maintenance Company (the unit in which the appellant served 
on September 11, 1993) indicated that the unit did not have 
any records on the appellant.  It was noted that all of his 
records had been transferred to the U.S. Army Reserve 
Personnel Command (ARPERSCOM, formerly ARPERCEN) when he left 
the unit.  Pursuant to the Board's Remand, the RO directly 
requested the appellant's reserve service medical records 
from the 245th Maintenance Company, 4100 Goodfellow Blvd, St. 
Louis, MO 63121-the unit in which the appellant last served.  
The RO also requested reserve service medical records from 
the National Personnel Records Center (NPRC) and asked that 
the NPRC verify the dates the appellant served in the Army 
Reserve and on active duty for training.  In October 2001, 
the NPRC only responded that there were no medical records on 
file at "Code 13" and that the appellant served in the Army 
Reserve.  The 245th Maintenance Company did not respond; 
instead, in October 2001, ARPERSCOM responded that the 
records were located at "Code 13."  

The Board observes that some records that were apparently in 
the possession of the NPRC were provided in June 1999, and 
that the RO has made numerous efforts to otherwise obtain all 
of the appellant's Army Reserve records from agencies such as 
the ARPERSCOM.  The Board finds that the record sufficiently 
demonstrates that it is reasonably certain that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  Both ARPERSCOM and the NPRC have indicated 
that they do not have the appellant's records.  Moreover, the 
probative value of continued efforts to obtain these records 
is seriously questioned in light of the fact that treatment 
records from Wood River Township Hospital which concern the 
September 11, 1993 incident are already of record.  If any 
reserve medical records exist from the day after the incident 
until May 4, 1995-the date the appellant was discharged from 
the reserves-they would go to the issue of whether the 
appellant suffers from a chronic disorder.  As the appellant 
indicated in his October 2001 statement, he has received all 
of his treatment from the St. Louis VA Medical Center.  VA 
treatment records from that facility have been associated 
with the claims file and any treatment the appellant received 
would similarly go to the issue of whether the veteran 
suffers from a chronic disorder.  

Also pursuant to the Remand, the RO afforded the appellant an 
examination in November 2001 and obtained an opinion on the 
cause of the appellant's seizures. Lastly, the RO reviewed 
the appellant's claim and issued the May 2002 SSOC which 
confirmed the prior denial.  By a letter dated in May 2002, 
the RO gave the appellant the opportunity to make any comment 
desired within 60 days, concerning the SSOC.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
regard to the RO's request to the NPRC to verify the dates 
the appellant served in the Army Reserve and on active duty 
for training, the NPRC's response was inadequate and the RO 
failed to obtain a more specific response from the NPRC.  
This might constitute a Stegall violation, because the 
disposition of this appeal would be the same even if the 
veteran had the equivalent of active service on September 11, 
1993.

The Board finds that the requirements under the VCAA have 
been further met in that the RO provided the appellant with a 
copy of the June 1999 and May 2002 rating decisions, July 
1999 Statement of the Case (SOC), March 2000 SSOC, and May 
2002 SSOC.  Prior to the Board's Remand, the RO obtained 
private medical records and VA treatment records identified 
by the appellant.  The RO afforded the appellant a personal 
hearing in February 2000.  The appellant has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Moreover, VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The appellant contends that he suffered a seizure in the line 
of duty on September 11, 1993.  The available service records 
do not contain any line of duty determinations that the 
veteran suffered the seizure while on duty.

Wood River Township Hospital records show that the appellant 
was admitted by medivac ambulance on September 11, 1993 for 
complaints of a seizure.  It was noted that the appellant had 
a generalized seizure while on guard duty at the Army Depot.  
It was further noted that the appellant appeared disoriented 
and was unable to answer questions appropriately.  The 
appellant related that he had ten beers and one pint of 
whiskey last night, but did not remember getting up that 
evening.  He reported no prior history of seizures.  He 
reported a history of drinking since he was 15 and he related 
that he was an alcoholic.  After a physical examination, the 
conclusion was alcoholism with seizures.  Drug and alcohol 
tests were negative. 

The appellant presented testimony on his seizure disorder in 
February 2000.  St. Anthony's Hospital records dated in 
August 1998 note that the appellant was seen for complaints 
of a grand mal seizure of approximately 15 minutes duration.  
It was noted that the tentative clinical diagnosis was 
seizure disorder.  He was discharged that same day in stable 
condition.  VA treatment records dated from May 1998 to March 
2000 show that the appellant was seen in August 1998.  He 
related that he was doing fine and was taking his 
medications.  He complained of four seizures since his last 
visit in January 1998 and reported that he continued to use 
alcohol.  He also related that he lost two jobs secondary to 
seizures at work.  The assessment was questionable compliance 
with Dilantin versus poor control with medication.  The 
appellant was referred to a consult.  The consult noted that 
for inpatient detoxification, the appellant needed to present 
himself to the emergency room for an evaluation by a 
psychiatrist.  A November 1998 record noted that the 
appellant reported that he continued to use large amounts of 
alcohol.  He also related that he had a seizure three weeks 
prior.  The examiner recommended that he undergo 
detoxification but he refused.  A physical examination 
revealed that he was tremulous.  It was noted that the 
appellant just took Dilantin, that he was poorly compliant 
with his medication, and that an increase in his Dilantin was 
not appropriate.  A February 1999 record noted that the 
appellant continued to complain of seizures.  He reported 
that his last seizure was in December 1999.  He also reported 
that he continued to drink but in decreased amounts.  The 
assessment was seizure disorder-stable at the present.  The 
examiner encouraged continuance of medications and 
discontinuance of alcohol.  He was seen in May and August 
1999 and he reported no recent seizures.  A November 1999 
record noted that the appellant was seen for complaints of a 
seizure three weeks prior.  It was noted that he continued to 
drink.  The assessment was seizure disorder and the appellant 
was encouraged to decrease or discontinue use.  It was noted 
that he was not interested
in treatment for his alcohol abuse.  It was further noted 
that the relationship between alcohol and seizures was 
discussed.  March 2000 records show that the appellant 
reported that his last big seizure was two years prior and 
that he continued to drink but in decreased amounts.  The 
examiner noted that his seizures were described as 
generalized tonic-clonic and had been related to alcohol 
withdrawal.  The assessment was seizures, probably alcohol 
related.  

The October 2001 VA examination report shows that the 
appellant related that he was last in the emergency room 
three years ago for a seizure.  He reported that his last 
seizure was approximately one month ago.  The appellant 
discussed his current use of alcohol.  The examiner noted 
that the appellant smelled of alcohol at the time of the 
examination and that the appellant admitted to having several 
beers that morning.  The examiner provided a diagnosis of 
seizure disorder.  He added that the 
seizure disorder appeared to be secondary to alcohol abuse.  
The examiner explained that the seizures appeared to be 
clearly tied to his abuse of alcohol and his noncompliance 
with medication.  The examiner also diagnosed alcohol 
dependence. In response to reports that tests showed no 
evidence of alcohol on September 11, 1993, the examiner noted 
that it was commonly known that the lack of a positive 
alcohol and laboratory work could appear, despite the fact 
that a person drank heavily the night before.  The examiner 
opined that it was likely that the seizures 
were representative of a withdrawal of having been drinking 
and the absence of alcohol, and for that reason, there was a 
lack of alcohol in the laboratory work.  The examiner added 
that it was well known that alcoholics have a high metabolism 
rate for alcohol and alcohol would likely have cleared from 
his system sooner than a normal person.

There is no medical evidence of record that the appellant 
suffered from seizures prior to September 11, 1993.  The 
seizure disorder, however, is related to the appellant's 
history and continued abuse of alcohol, according to the 
October 2001 VA examiner.  VA treatment records support the 
examiner's opinion. VA law and regulations provide that an 
injury incurred during active military service shall not be 
deemed to have been incurred in the line of duty if such 
injury was a result of the abuse of alcohol by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).   
As the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).   



ORDER

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

